UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2115


FLAUBERT MBONGO; CHARLOTTE J. DIKONGUE,

                       Plaintiffs – Appellants,

          v.

JP MORGAN CHASE BANK, N.A.; WELLS FARGO BANK, N.A.,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cv-00872-PJM)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Flaubert Mbongo, Charlotte J. Dikongue, Appellants Pro Se. John
Sears Simcox, SIMCOX & BARCLAY, Annapolis, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Flaubert    Mbongo       and    Charlotte      Dikongue      appeal      the

district     court’s    order       granting         summary     judgment       to    the

Defendants     in    their     civil        action     related     to     a    mortgage

modification plan under the federal Home Affordable Modification

Program    (HAMP).      We     have      reviewed     the   record      and    find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.            Mbongo v. JP Morgan Chase Bank, N.A.,

No. 8:12-cv-00872-PJM (D. Md. Aug. 9, 2013).                      We dispense with

oral   argument      because      the    facts   and     legal    contentions         are

adequately    presented      in    the      materials    before    this       court   and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                             2